Citation Nr: 0610856	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-25 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1985, and from July 1989 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  


FINDING OF FACT

The veteran's residuals of a hysterectomy, neck, low back, 
and bilateral feet disabilities have a combined disability 
rating of 80 percent.  Her service-connected disabilities 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2005), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

Here, the veteran is service connected for residuals of a 
hysterectomy, evaluated as 50 percent disabling; a cervical 
spine disability, evaluated as 30 percent disabling; a low 
back disability, evaluated as 40 percent disabling; a hallux 
valgus deformity of the left foot, evaluated as 10 percent 
disabling; a hallux valgus deformity of the right foot, 
evaluated as 0 percent disabling, a scar status post vulvar 
cyst removal, evaluated as 0 percent disabling; and for 
recurring mild bilateral onychomycosis and tinea pedis, 
evaluated as 0 percent disabling.  The combined evaluation is 
80 percent.  The veteran thus meets the percentage criteria 
laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of her service-
connected disabilities alone, taking into consideration her 
educational and occupational background.  A review of the 
record reveals that the veteran is a high school graduate who 
has worked only as a supply clerk or stocker.  She has been 
unemployed since April 2000, and in receipt of disability 
benefits from the Social Security Administration (SSA) since 
February 2000.  SSA determined that the veteran was 
unemployable primarily due to her neck and bilateral feet 
disabilities, but also because of her low back disability.  
The nature of her disabilities was found to render her 
unsuitable for even sedentary work activity. 

The veteran was similarly found to be unemployable by VA 
vocational rehabilitation services in September 2002.  While 
the veteran's vocational rehabilitation folder has not been 
associated with the claims file, pertinent records included 
in the claims file show that the veteran was found to have 
"numerous major health barriers in achieving a successful 
vocational rehabilitation."  In October 2002, a VA 
orthopedic physician submitted a letter to the RO indicating 
that the veteran was evaluated for purposes of vocational 
rehabilitation.  It was determined that she did not have any 
areas in which she was employable.  

In this case, the veteran does not have extensive education 
and has not been employed for several years.  She receives 
disability benefits from the SSA.  
The Board places great probative weight on the SSA findings, 
which appear to be supported by competent medical evidence, 
and which awarded the veteran disability benefits based 
primarily upon her service-connected disabilities.  While 
this determination is not binding on VA, it is pertinent to 
the specific matter under consideration, namely the existence 
of a disability picture consistent with a marked interference 
with employment.  Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (while an SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim).  
The Board acknowledges that the veteran does have some non-
service-connected conditions which interfere with her ability 
to work.  However, the service-connected disorders alone 
appear to prevent her ability to work.  Given the nature and 
severity of the veteran's service-connected orthopedic 
disabilities, the Board finds that it would be extremely 
difficult, if not impossible, for her to perform gainful work 
on a sustained basis.

Resolving the benefit of the doubt in the favor of the 
veteran, the Board finds that the veteran is substantially 
precluded from gainful employment due to her service-
connected disabilities.  Therefore, a TDIU rating is granted.  

Duties to Notify and Assist the Appellant

The Board has considered whether VA has complied with all 
laws and regulations governing the duty to notify and to 
assist a claimant.  However, in light of the favorable 
disposition, the Board finds that further discussion of the 
duties to notify and assist the appellant is unnecessary.


ORDER

A TDIU rating is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


